Citation Nr: 0812088	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for neurosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The appellant served on active duty for training from May 9, 
1983 to July 21, 1983.   His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In April 2007, the appellant testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  

In March 2008, the Board received an additional statement 
from the appellant without a waiver of initial RO 
consideration.  However, since the appellant's statement is 
essentially duplicative of his previous statements already 
considered, the Board finds that a remand is not required.

It appears that a claim of entitlement to neurosis was 
previously denied by the RO.  However, because the claims 
folder has been rebuilt, and some pertinent adjudicatory 
evidence is not of record, the Board finds that, to ensure 
that the appellant is accorded all due process under the law, 
his neurosis claim should be analyzed on the merits.  The 
Board concludes that the appellant is not prejudiced by a 
decision on the merits because, in so doing, the appellant is 
afforded more consideration than would be accorded if the 
case were decided on a new and material basis.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The competent evidence does not show that the appellant's 
paranoid schizophrenia is causally related to active service.

2.  A primary diagnosis of neurosis is not of record, and the 
competent evidence indicates that the appellant's nervousness 
is a symptom of his schizophrenia.

CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2007).

2.  Neurosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in January 2005and and January 2007 that 
fully addressed all four notice elements.  Collectively, 
these letters informed the appellant of what evidence was 
required to substantiate his claims, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was asked to submit pertinent evidence in his 
possession.  The appellant has also been advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development 
of the claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted, the appellant's claims 
folder has been rebuilt.  In January 2005, the appellant's 
service medical records were requested from the National 
Personnel Records Center (NPRC), however, after a thorough 
search, NPRC indicated that the requested service medical 
records were not of record.  The Board also notes that the 
relevant rating decisions are not associated with the rebuilt 
folder.  Given the missing records, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The rebuilt folder does contain the appellant's contentions, 
copies of the appellant's service personnel records, records 
from the Social Security Administration (SSA), and private 
medical evidence from Weems Community Mental Health Center, 
East Mississippi State Hospital, and Laurel Wood Center.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional available evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

The appellant is seeking service connection for paranoid 
schizophrenia.  For service connection to be established, 
there must be a current disability and evidence that such 
disability resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).  ACDUTRA includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.6(d) (2007).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

a.  Paranoid Schizophrenia

On review of all evidence of record, the Board finds that 
service connection for paranoid schizophrenia is not 
warranted.  Medical evidence of confirms a current diagnosis 
of paranoid schizophrenia.  However, the rebuilt folder 
contains no objective evidence of schizophrenia during 
service.  Paranoid schizophrenia was first diagnosed in 1986, 
approximately three years post-service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there 
is no competent evidence linking the appellant's current 
paranoid schizophrenia to service.

The Board further notes that the presumption of in-service 
incurrence (38 C.F.R. §§ 3.307, 3.309) is not for application 
here, as the appellant's entire two-month military service 
consisted of ACDUTRA.  

In denying the claim, the Board acknowledges the appellant's 
statements to the effect that he developed a psychiatric 
disability during service, and has had experienced symptoms 
since then.  The Board finds the appellant's statements 
regarding the continuity of psychiatric symptoms since 
service statements to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Notwithstanding, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  As noted, in this case, 
there is no medical evidence relating the appellant's current 
schizophrenia to his military service, and the appellant has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board also notes that the determination by the SSA that 
deemed the appellant disabled due to chronic schizophrenia 
beginning in November 1988 does not further the appellant's 
service connection claim since it is based on different 
standards and does not find that the appellant's 
schizophrenia is related to his military service.

It is unfortunate that the appellant's service medical 
records are unavailable.  However, the Board has reviewed all 
evidence in the rebuilt folder and such evidence fails to 
establish that the appellant's schizophrenia was incurred in 
service.   As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for 
paranoid schizophrenia.  As noted, the record contains no 
evidence of psychiatric disability in service or for years 
after service.  Thus, while there is a current diagnosis of 
schizophrenia, there is no true indication that it is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In view of the absence of pathology in 
service, and the first suggestion of schizophrenia years 
after active duty, relating schizophrenia to service would 
certainly be speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  
Moreover, it is noted that, in any event, the veteran 
vehemently opposed the idea of being scheduled for a VA 
examination and clearly stated at his April 2007 
videoconference hearing that he would not report for any 
examinations.  

b.  Neurosis

The appellant is also seeking service connection for 
neurosis.  While the evidence shows that he has reported 
feelings of anxiousness and nervousness (see August 2004 
private treatment record), the record does not contain a 
primary diagnosis of neurosis.  Instead, the competent 
evidence indicates that the appellant's nervousness is a 
symptom of his schizophrenia, and service connection for 
schizophrenia has been denied herein.  

In the absence of proof of a current disease or injury, a 
grant of service connection is not warranted.  See Brammer, 
supra.  Given the absence of a diagnosis of neurosis, the 
appellant is not entitled to service connection for neurosis.  

The Board also declines to obtain a medical nexus opinion 
with respect to the appellant's service connection claim for 
neurosis.  Pursuant to the VCAA, a medical opinion should be 
obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); see Charles, supra.  As noted, there is 
no evidence of a current diagnosis of neurosis.  Moreover, it 
is noted that, in any event, the veteran vehemently opposed 
the idea of being scheduled for a VA examination and clearly 
stated at his April 2007 videoconference hearing that he 
would not report for any examinations.  

In conclusion, the evidence does not support a grant of 
service connection for neurosis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.

Entitlement to service connection for neurosis is denied.




	____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


